       Case 4:19-cv-00300-RH-MJF Document 318 Filed 04/03/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

              Plaintiffs,

v.                                          Consolidated Case No. 4:19-cv-300-
                                            MW-MJF
RON DESANTIS, in his official capacity
as Governor of Florida, et al.,

              Defendants.



        MCCOY PLAINTIFFS’ SUBMISSION OF EXPERT REPORTS

        COME NOW, Plaintiffs Rosemary McCoy and Sheila Singleton, by and

through counsel and pursuant to Fed. R. Civ. P. 26(a)(2) and this Court’s April 2,

2020 Order, and hereby submit the following expert reports:

     • Expert report of Dr. Hannah L. Walker, PhD

     • Expert report of Dr. Amanda L. Weinstein, PhD




     Dated: April 3, 2020            Respectfully submitted,

                                     /s/ Caren E. Short
                                     Caren E. Short*
                                     Nancy G. Abudu (Fla. Bar No. 111881)
Case 4:19-cv-00300-RH-MJF Document 318 Filed 04/03/20 Page 2 of 2




                             SOUTHERN POVERTY LAW CENTER
                             P.O. Box 1287
                             Decatur, Georgia 30031-1287
                             Tel: 404-521-6700
                             Fax: 404-221-5857
                             caren.short@splcenter.org
                             nancy.abudu@splcenter.org

                             Counsel for McCoy Plaintiffs

                             *admitted pro hac vice
